 In the Matter of STANDARD STEEL SECTIONS, INCORPORATEDandINTER-NATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL & ORNAMENTAL IRONWORKERS, LOCAL 455, AFLCase No. 2-R-5796.-Decided January 7, 1946Mr. Harold L. Hirschhorn,of New York City, for the Company.Trotter d? Bagley,byMr. Julius E. Bagley, Messrs. Milton BalsamandZe/fery Guarnera,of New York City, for the AFL.Mr. Michael E. Rosenstein,of New York City, for the UMWA.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Bridge,Structural & Ornamental Iron Workers, Local 455, AFL, herein calledthe AFL alleging that a question affecting commerce had arisen con-cerning the representation of employees of Standard Steel Sections,Incorporated, New York City, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearing up-on due notice before Robert A. Levett, Trial Examiner.The hearingwas held at New York City, on October 9, 1945.At the commence-ment of the hearing, the Trial Examiner granted a motion of UnitedConstructionWorkers, United Mine Workers of America, hereincalledU'vIWA, to intervene.The Company, the AFL, and theUMMWA appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following;FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a New York corporation, organized about 1914, isengaged in the manufacture, sale, and distribution of pressed steel65 N. L. R. B., No. 50.241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts and the fabrication thereof as subcontractors.During thepast year the Company purchased raw materials consisting chiefly ofhot rolled steel sheets, valued in excess of $100,000, of which approx-imately 75 percent was shipped from sources outside the State of NewYork.During the same period the Company sold finished products,valued in excess of $100,000, of which approximately 5 percent wasshipped to points outside the State of New York.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalAssociation of Bridge, Structural & OrnamentalIron Workers, Local 455, affiliated with the American Federation ofLabor, and United Construction Workers, affiliated with United MineWorkers of America, are labor organizations admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONA contract between the Company and the UMWA expired on Sep-tember 30,1945, and has not been renewed. On June 21,1945, the AFLwrote the Company requesting recognition and further requestingthat the Company commence negotiating a labor agreement. TheCompany refused the request of the AFL in view of its contract withUMWA. Neither the Company nor the UMWA urged the contractas a bar to this proceeding.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the AFL represents a substantialnumber of employees in the unit hereinafter found appropriate.-'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties and therecord, that all production employees engaged in the fabrication ofsteel products, including chauffeurs and shipping employees, but ex-cluding all office and clerical employees, buyers, salesmen, draftsmen,executives of the corporation, working foreman 2 and all supervisoryand managerial employees with authority to hire, promote, discharge,iThe Field Examiner repotted that the AFL submitted 20 authorization cards, all 20of which bore the names of persons appearing on the Company's pay roll of July 20, 1945,which contained the names of 22 employees in the appropriate unitAll of the cards weredated in August 1945The UMWA relies on its contract to establish its interest.2The parties agree that the working foreman employed by the Company has the authorityto hire and discharge employees and, therefore, they exclude him from the unit. STANDARD STEEL SECTIONS, INCORPORATED243discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard SteelSections, Incorporated, New York City, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the -date of this Direction, under the direction and supervi-sionof the Regional Director for the Second Region, action in thismatteras agentfor the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalAssociation of Bridge, Structural & Ornamental Iron Workers, Local455, AFL, or by United Construction Workers, affiliated with UnitedMine Workers of America, for the purposes of collective bargaining,or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.sThe unit herein is substantially the same as the unit found appropriate in a priorBoard determination involving the employees of this Company.SeeMatter of StandardSteel Sections,Inc.,58 N. L.R. B. 321.